DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 9 is objected to because of the following informalities:  the limitation “claimed claim 1” in lines 3-4 includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as “claimed in claim 1”.  Appropriate correction is required.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: securing means in claim 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



6.	Claims 1 and 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
7.	Claim 1 recites the limitation "the visible area of the live parts" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "a visible area of  live parts".
8.	Claim 1 recites the limitation “on a live part” in lines 8-9.  It is not clear whether it is the same or different live part recited previously in line 6. For the purpose of this Office Action, the limitation has been interpreted as  “on the live part”.
9.	Claim 1 recites the limitation "the parts" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the live parts" as there is antecedent basis.
10.	Claim 1 recites the limitation “between  a base and a head” in line 13.  It is not clear whether it is the same or different base and head recited previously in lines 7 and 10.  For the purpose of this Office Action, the limitation has been interpreted as “between  the base and the head”.
11.	Claims 2-12 are rejected as depending from claim 1.
12.	Claim 3 recites the limitation “the head comprises a connector” in lines 1-2. It is not clear whether it is the same or different resilient return connector recited in claim 1 from which it depends.  For the purpose of this Office Action, the limitation has been interpreted as “the head comprises the resilient return connector”.
the connector" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the resilient return connector".
14.	Claim 6 recites the limitation "the connector" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the resilient return connector".
Claim Analysis
15.	It is noted that the claims have “intended use” language such as “for batteries and pieces of electrical distribution equipment of an aircraft”, “Piece of  electrical distribution equipment for an aircraft”, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed  does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim Rejections - 35 USC § 102
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheon et al. (US 2017/0264107).
Regarding claim 1, Cheon discloses clectrically and thermally connecting device (connection member 120 with connection tab 150, Figs. 3 & 4, [0042], [0057]) for batteries and pieces of electrical distribution equipment of an aircraft comprising a casing (cell holder 100 with circuit board 50, Figs. 1 & 3) containing a plurality of parts made of an electrically conductive material which conveys an electrical charge without electrically insulating protection on a visible area of  live parts([0041], [0057]), said connecting device being designed to be in contact with a part of the casing and at least one live part(Fig. 1), said connecting device also comprising: at least one base which is made of a thermally conductive material([0057], see Fig. A as annotated Fig. 3), and is designed to be secured on the part of the casing or is designed to be secured on the live part (see Fig. A );

    PNG
    media_image1.png
    652
    623
    media_image1.png
    Greyscale
Fig. A
at least one head which comprises a resilient return connector([0059], Fig. A), and is designed to put the live parts and the part of the casing into contact(Fig. A); an intermediate element which is .
Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
20.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheon et al. (US 2017/0264107) as applied to claim 1 above, and further in view of Meehan (US 2012/0034499) as cited in IDS dated 6/13/19.
Regarding claim 7, Cheon discloses all of the claim limitations as set forth above. Cheon discloses the intermediate element is a substantially flat bar made of an electrically conductive material(see second portion 152 in Fig. 3 made of a metal plate, [0044], [0062])), but does not explicitly disclose in particular aluminum or copper.
	Meehan teaches an apparatus includes a thermal strap that connects a first terminal of a first battery cell and a second terminal of a second battery cell(abstract). Meehan teaches the thermal strap has high thermal and electrical conductivity(abstract).  Meehan teaches  wall 104 is constructed from aluminum, which has a thermal conductivity of between about 235 and about 255 W/m-K and aluminum also has a high electrical conductivity (Fig. 2, [0026]).
	It would have been obvious to one of ordinary skill in the art to use as an electrically conductive material, aluminum as taught by Meehan since it has been held to be within the general skill of a worker in the art to select a known  material on the basis of its suitability for the intended use as a matter of obvious design choice, MEP 2144.07. 
22.	Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheon et al. (US 2017/0264107) as applied to claim 1 above, and further in view of Volkov et al. (US 2018/0114985).
Regarding claim 11, Cheon discloses  battery (Fig. 1, [0033]-[0034]) comprising a casing (cell holder 100 with circuit board 50, Fig. 1) and at least two cells contained in said casing(battery cells 10, Fig. 10, said battery comprising at least two connecting devices as claimed in claim 1 (connection member 120 with connection tab 150, Fig. 1), a secondary battery 
Volkov teaches particulate materials and their use in lithium ion batteries ([0016]).  Volkov teaches when used in means for propulsion, for example aircrafts or vehicles, batteries have to meet very high safety standards([0019]).
It would have been obvious to one of ordinary skill in the art to use the battery of Cheon as an aircraft battery as art recognized equivalence for the same purpose. See MPEP 2144.06 II.
Regarding claim 12, modified Cheon discloses all of the claim limitations as set forth above. Modified Cheon further discloses the casing comprises a cover  (Cheon, circuit board 50, Fig. 1) which is mobile relative to a body (Cheon, cell holder 100, Fig. 1) containing the at least two cells (Cheon, battery cells 10, Fig. 1), the connecting device (connection member 120 with connection tab 150, Fig. 1) ensuring the electrical and thermal connection of each cell and of the cover.
Allowable Subject Matter
23.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this Office Action on claims 1-12 is overcome.
In particular, the allowable limitation is the base is made of a ceramic material.
In the instant invention, the base 11 can be made of a ceramic material(Fig. 1, [0047] US 2020/0006738). The base can be glued on the part of the casing 5 or on the cell of the battery 7 by means of a dielectric insulating film 26,  by way of example of a dielectric 
Cheon does not disclose, teach or render obvious the noted claim limitation.
24.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this Office Action on claims 1-12 is overcome.
In particular, the allowable limitation is the head comprises the resilient return connector comprising one or more spring strips.
In the instant invention, the head 13 can advantageously comprise a connector comprising one or more spring strips 19 which make it possible both to ensure the electrical contact and to eliminate any dimensional play(Fig. 1, [0050]).
Cheon discloses shocks or vibrations applied to the circuit board 50 may be reduced through elastic support of the connection tabs 150, and the circuit board 50 may be elastically supported by the lead portion 154 that extends diagonally in each of the connection tabs 150([0059]) but does not disclose, teach or render obvious the noted claim limitation.
25.	 Claim 4 is objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this Office Action on claims 1-12 is overcome.
26.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
In particular, the allowable limitation is the base is a wedge disposed between the intermediate element and the part of the casing.
In the instant invention, the base 11 can then be a ceramic wedge disposed between the intermediate element 15 and the cover 5, covering the securing means of the connector (Figs. 1 & 2, [0053]).
Cheon does not disclose, teach or render obvious the noted claim limitation.
27.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims  and the rejection under 35 U.S.C. 112 set forth in this Office Action on claims 1-12 is overcome.
In particular, the allowable limitation is  the base covers the securing means of the resilient return connector.
In the instant invention, the head 13 can advantageously comprise a connector comprising one or more spring strips 19 which make it possible both to ensure the electrical contact and to eliminate any dimensional play(Figs. 1 & 2, [0050]).  The connector can comprise a support 21 on which the strip(s) 19 is/are secured, said support 21 being made of aluminum or of copper([0051]).  The connector can comprise a support 21 on which the strip(s) 19 is/are secured, said support 21 being made of aluminum or of copper([0052]).
Cheon does not disclose, teach or render obvious the noted claim limitation.
28.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
In particular, the allowable limitation is  the intermediate element comprises a central part which is glued onto the part of the casing by means of a dielectric insulating film, and at least one end which is clamped between the head and the base.
In the instant invention, the intermediate element 15 can comprise a central part 23 glued onto the part of the casing 5, in particular the cover, by means of a dielectric insulating film and at least one end 25 clamped between a head 13 and a base 11([0055], Figs. 1 & 2). The coupling, adhesion and strips make it possible to compensate for the problems associated with the chains of dimensions, whilst guaranteeing good electrical and thermal contact([0055]).
Cheon does not disclose, teach or render obvious the noted claim limitation.
29. 	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this Office Action on claims 1-12 is overcome.
In particular, the allowable limitation is  piece of electrical distribution equipment for an aircraft comprising a casing, at least one electrical power component, and live parts, and a connecting device which ensures the electrical and thermal connection as claimed in claim 1.
In the instant invention, reference is made to FIG. 4, which illustrates a piece of electrical distribution equipment 30 configured for example for an aircraft([0057]).
Cheon does not disclose, teach or render obvious the noted claim limitation.
30.	 Claim 10 is objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724